Case 2:20-bk-15381-SK   Doc 29-8 Filed 08/28/20 Entered 08/28/20 12:06:11   Desc
                              Exhibit H Page 1 of 2




                               EXHIBIT H
           Case 2:20-bk-15381-SK                             Doc 29-8 Filed 08/28/20 Entered 08/28/20 12:06:11              Desc
                                                                   Exhibit H Page 2 of 2




                                                                                 X

                                 May 19, 2020
                                          10366 Ormond Street, Shadow Hills, CA 91040
                                                   Gary Asatryan , Michelle Machova
                                                      Anahit Harutyunyan




                                                                                X




          X

                                                                        Gary Asatryan

                                                                     Michelle Machova



                                                          32304-30             North Hills Escrow
          X




              Gary Asatryan                                                             Anahit Harutyunyan

              Michelle Machova




CenturyMax Realty,, 350 N.Glenoaks Blvd. #201A, Burbank, CA 91502                                 8185595201   8185029442    10336 Ormond st
911 Housing Solutions
